Citation Nr: 1119471	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable rating for chronic maxillary and ethmoid sinusitis.  


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from July 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2008 and March 2010 the Board remanded the claim for further development; regrettably, the claim must again be remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board found that the Veteran's April 2004 VA examination did not provide sufficient details regarding the Veteran's sinusitis symptoms.  Accordingly, the Board remanded the issue for a new VA examination.  The Board requested that the examiner report the Veteran's specific symptoms so that it might gain a clear picture of the average impairment in earning capacity caused by the Veteran's sinusitis disorder and afford the Veteran an appropriate rating.  See 38 C.F.R. § 4.1.  In this regard, the Board, in its remand instructions, specifically asked the examiner to conduct his examination using VA's Disability Examination Worksheet for the Nose, Sinus, Larynx and Pharnyx.  Notably, that worksheet asks the examiner to report the existence of pain, headaches, purulent discharge or crusting, and, significantly, the number of incapacitating episodes per year.  

In this case, while the record includes a May 2010 ENT consultation report, the Board finds that the examination is inadequate as it fails to meet the mandates of the March 2010 remand instructions.  The May 2010 examiner reports that the Veteran's nose and nasopharnyx were examined and an addendum to the report describes radiology findings.  The examiner, however, failed to report whether the Veteran experienced headaches, pain or periods of incapacitation and, if so, the severity of these symptoms.

The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As there has been less than substantial compliance with the Board's March 2010 remand, the Board must remand for additional development prior to its adjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of any and all additional medical care providers who treated the Veteran for sinus disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the nature and severity of his sinusitis disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

The examination should be conducted following the protocol in VA's Disability Examination Worksheet for the Nose, Sinus, Larynx and Pharynx, revised on May 1, 2007.  Headaches, pain and periods of incapacitation, if any, and the severity of any symptoms should be reported. Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder (please note the Veteran's April 2011 notification of a change of address).  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on 
appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


